Citation Nr: 1633618	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-07 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Veteran is represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1984 to November 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2012, the Veteran underwent a VA examination pursuant to his service connection claim for a bilateral foot disability.  He reported developing bilateral foot pain during service while running and performing physical training, which was treated with pain medication and light duty.  He also reported progressively worsening pain in the balls of his feet after service, which worsened with prolonged walking and standing.  The examiner indicated that the Veteran had a diagnosis of metatarsalgia from the 1990's and opined that it was less likely than not incurred in or caused by service.  In support of this, the examiner provided the following rationale:

The Veteran has evidence of metatarsalgia, which is often caused by wearing ill-fitting shoes or physical activity.  The Veteran was seen on one occasion for pins and needles sensation in his bilateral feet [in December 1986].    The examiner at the time noted that his symptoms were present for one week.  His foot exam[ination] was essentially normal aside from tenderness to palpation.  He was diagnosed with 'possible frost nip' and treated with soft shoes and a 24 hour profile.  He was instructed to keep his feet warm.  There are no other documented visits in his [service treatment records] for a foot condition.  He was never seen or treated for metatarsalgia during the military.  His separation exam[ination] [in September 1987] did not show evidence of a condition.  Frostnip is a very mild form of frostbite and causes temporary irritation of the skin, redness, and a cold feeling followed by numbness.  However, frostnip doesn't permanently damage the skin/foot.  Therefore, the Veteran's current bilateral metatarsalgia is less likely as not related to his episode of numbness and tingling (possibly frostnip) in the military and is most likely related to events after the military.

Because the examiner only provided an opinion as to whether the Veteran's metatarsalgia was caused by his in-service frostnip, and failed to address the Veteran's contention that it was caused by running and physical training, the Board finds that a remand is necessary in order to obtain supplemental opinion.  

With respect to the service connection claim for a gastrointestinal disability, the Veteran underwent a VA examination in September 2012.  The Veteran reported first experiencing sharp stomach pains during service, which was worsened by stress and drinking alcohol.  He stated that he was advised by in-service treatment providers that his stomach pain may be due to diet and/or alcohol, and he was treated with an antacid medication.  The Veteran reported continued stomach pains after service, which he treated with over-the-counter medications, including Pepto-Bismol, and believes he also received a medication similar to Tagamet.  He stated that he continues to take Pepto-Bismol and Omeprazole for stomach aches and eats a "raw diet with fruits and chicken."   The Veteran further noted that he stopped drinking alcohol, but believed that his symptoms were worsened by stress, psychiatric medications, and nonsteroidal anti-inflammatory drugs (NSAIDs).  The examiner indicated that the Veteran had a diagnosis of gastroesophageal reflux disease (GERD) from 1987 and provided the following opinion:

[The Veteran's] GERD is not caused by non-specific events that occurred around March and Aug[ust] 1987 as: 

1.  [The claims file] indicates he had constipation and gas pains 'secondary to modified diet in the field' yet did not make reference to having GERD in the military.  

2.  Per [the Veteran's] admission, he drank alcohol heavily in the military, took NSAIDs, has significant stress, and [history] of drug use which can all contribute to GERD and is self indulgent.

3.  Was not officially [diagnosed] or [treated] for GERD until around Sept[ember] 2005 (almost 20 years after 1987).

4.  Presently only being treated for GERD and denies other significant abdominal symptoms.  

Because the examination report contains conflicting information, the Board finds that a remand is necessary in order to obtain a new VA medical opinion.  Notably, the examiner indicated that the Veteran was diagnosed with GERD in 1987; however, the crux of the examiner's opinion is that the Veteran did not receive a diagnosis of GERD until many years after service.  Additionally, the examiner identified several of the Veteran's risk factors for GERD, at least some of which were present during service.  The examiner did not explain how this supports the opinion that the Veteran's GERD is not related to service.  Furthermore, in rendering the negative etiological opinion, the examiner appears to have relied solely on the fact that the record does not show an in-service diagnosis of GERD.  However, service connection may be granted for a disability initially diagnosed after service when the evidence establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Finally, in June 2016, the Veteran submitted private treatment records showing diagnoses of gastritis, diverticulitis, acute duodenitis with erosion and reactive epithelial change, and the presence of helicobacter organisms.  On remand, the examiner must also address these additional diagnoses rendered during the appeal period.

On remand, updated treatment records should be obtained with the Veteran's assistance.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims for service connection for a bilateral foot disability and a gastrointestinal disability.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  The evidence of record must be reviewed by an appropriate examiner in order to obtain a supplemental opinion as to whether a bilateral foot disability is related to the Veteran's active duty service.  If an examination is deemed necessary, one should be scheduled.  

After a review of the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any bilateral foot disability diagnosed during the course of the Veteran's claim, including metatarsalgia, had its onset during service or is otherwise related to the Veteran's active duty service.  In rendering the requested opinion, the examiner must specifically address the Veteran's contention that he had in-service foot pain after running and physical training.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  The evidence of record must be reviewed by an appropriate examiner in order to obtain a supplemental opinion as to whether a gastrointestinal disability is related to the Veteran's active duty service.  If an examination is deemed necessary, one should be scheduled.  

After a review of the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any gastrointestinal disability diagnosed during the course of the Veteran's claim, including GERD, gastritis, diverticulitis, acute duodenitis with erosion and reactive epithelial change, and the presence of helicobacter organisms, had its onset during service or is otherwise related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  After completing the above action, and any other development deemed necessary, the claims of entitlement to service connection for a bilateral foot disability and a gastrointestinal disability must be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



